The opinion of the court was delivered by
Graves, J.:
The insurance company claims that the interest of the building association as mortgagee in the insured property was extinguished, by operation of the law of merger, when it received the conveyance from Blakey; that the insurance company stipulated to protect the building association as mortgagee only; *276and that when the latter ceased to be a mortgagee its right to indemnity was at an end. The insurance company further claims that it was the duty of the mortgagee, under the mortgage clause, to notify the insurance company of any change in the ownership or increase of hazard which might come to its knowledge; that it did not notify the company of the change in ownership when it received the conveyance from Blakey; and that, at the time of the fire, the building association was owner and bound to make satisfactory proofs of loss, which it did not do.
The primary purpose of the law of merger appears to be the prevention of confusion in titles by extinguishing the smaller one when it is completely involved in a larger estate owned and held by one and the same person. This rule is not designed or permitted to operate, however, to the embarrassment or detriment of the owner or other interested person. (2 Bouv. Law Diet. “Merger”; Donk et al. v. Alexander et al., 117 Ill. 330, 7 N. E. 672; Palmer v. Burnside, 1 Woods [U. S. C. C.], 179, 18 Fed. Cas. p. 1022.) Where a mortgagee becomes the owner of the legal title, and no reason exists for the contrary, the mortgage becomes merged in the greater title. In such a. case there is no reason to keep the two interests separate, and the merger eliminates the confusion and complications which would otherwise result; but, if there are junior mortgages on the land, it will be necessary to keep the titles separate, so as to protect the mortgagee from such inferior liens. As between the mortgagor and mortgagee a merger would be proper, but not as between the holders of the different mortgage liens.
Instances might be multiplied where merger would be unobjectionable as to some parties and injurious to others. It is, therefore, generally held that whether a merger results or not, when a mortgagee acquires the legal title to the real estate upon which he holds the mortgage, depends upon the intention of the mort*277gagee, actual or presumed. If no intention appears, it will be presumed to be such as will best conserve his interests. If it appears wholly indifferent, a merger will be assumed. (2 Pom. Eq. Juris., 3d ed., § 788; 20 A. & E. Encycl. of L. 590, 1064; 1 Jones, Mort., 5th ed., §§ 848, 870; Freeman v. Paul, 3 Me. 261, 14 Am. Dec. 237; Stantons v. Thompson, 49 N. H. 272; Goodwin v. Keney, 47 Conn. 486; Edgerton et al. v. Young et al., 43 Ill. 464; Cole v. Beale, 89 Ill. App. 426; Security T. & Tr. Co. v. Schlemder, 190 Ill. 609, 60 N. E. 854; Smith et al. v. Roberts et al., 91 N. Y. 470; Title Guarantee Co. v. Wrenn, 35 Ore. 62, 56 Pac. 271, 76 Am. St. Rep. 454; James v. Morey, 2 Cow. [N. Y.] 246, 14 Am. Dec. 475.) It has also been held that this intention need not be manifested or exercised at any particular time. The time when the merger takes place, if at all, is unimportant, unless it affects some intervening right injuriously. The intent of the party interested need not be declared nor exist when the titles become united, but may be formed or declared when it best suits the interest of the owner thereof, if no injury result to others thereby. (Goodwin v. Keney, 47 Conn. 486; James v. Morey, 2 Cow. [N. Y.] 246, 14 Am. Dec. 475; Forbes v. Moffatt, 18 Ves. 384; Stantons v. Thompson, 49 N. H. 272.)
Applying these principles to this case, we find that the building association made a loan to Gates which was secured in part by the insurance policy in question. To avoid foreclosure of the mortgage given to secure the loan the association accepted a deed to the property. After this transaction there would be no occasion, as between the grantor and grantee in the deed and Gates and the association, to consider the mortgage separate from the title conveyed by the deed, but as between the association and the insurance company it was highly important that the two interests be kept separate; the security of the association depended upon such separation. The liability of the insurance *278company is in no way affected thereby; it remains the same as if the mortgagor had retained the title to the land. The deed was taken by the association simply as security for the debt of the mortgagor, and this was one step toward a realization thereof.
In cities the buildings usually constitute the chief value of the property, and insurance thereon is an important element of security. In this case the insurance company, in consideration of the premium received, agreed to indemnify the association against loss to the buiidings by fire. When this agreement was made the association was merely the holder of a lien on the land; after the conveyance it held the entire property, but the entire title was held as security merely, the same as the mortgage lien had been. It was a change in form only, and not in substance. This was the intention of the association at all times prior to, and at the time of, the fire.
We do not attach much importance to "the manner in which the association kept an account of this loan on its books. It appears, however, that the loan was at all times charged against this land. So far as the manner of bookkeeping is evidence of anything, it shows that this land was held as security for the debt due from Gates.
As to the claim that the loan association was bound by the mortgage clause to inform the insurance company of all changes in the ownership of the property, it'is sufficient to say that in this state it has been held that the acquisition of the legal title to insured property by the mortgagee is not such a change of ownership as is contemplated by the provisions of this mortgage clause (Dodge v. Hamburg-Bremen Fire Ins. Co., 4 Kan. App. 415, 46 Pac. 25; Insurance Co. v. Ward, 50 Kan. 346, 31 Pac. 1079; Insurance Co. v. Boardman, 58 Kan. 339, 49 Pac. 92), and, therefore, the omission is not material.
As to the failure to make satisfactory proofs of loss, *279this was waived by the acts of the insurance company. The insurance company sent a special agent to examine and adjust the loss. This agent examined the property, made estimates of the damage, and agreed with the loan association upon the amount of the loss. This amounts to a waiver. (Insurance Co. v. Francis, 66 Kan, 751, 72 Pac. 1098.) The loan association, however, notwithstanding this waiver, made and furnished proofs of loss containing substantially all that could be required.
Finally, the insurance company contends that it has lost by the action of the . loan association the right of subrogation, as stipulated in the mortgage clause. Wé do not so understand the situation. At the time of the fire, and for more than seventy days thereafter, and long after the insurance company was fully advised of the condition of the property, the association held the legal title to the premises, and the insurance company could at any time have paid the debt due the associa- ■ tion and received the property. No adequate reason has been shown why this loss should not be paid.
The judgment of the district court is reversed, with directions to proceed in accordance with the views herein expressed.
All the Justices concurring.